Title: From Thomas Jefferson to George Blaettermann, 26 April 1824
From: Jefferson, Thomas
To: Blaettermann, George


Dear Sir
Monticello in Virga
Apr. 26. 24.
Your letter of Apr. 24. of the last year was not recieved until the 16th of June, and could not be presented to our board of Visitors until the 1st of October, their earliest meeting after it’s reciept. it was then communicated to them, as we knew that nothing certain could be stated to you till the meeting of our legislature which was yet 2 months distant the answer was postpond until something satisfactory would be said. within what time we were to open our University was to depend on their will to be expressed during the session of the winter. it was not till late in it, in the month of March that they finally enabled us to fix a time of commencement. the Visitors met the 9th  day of this present month of Apr. and finding it expedient to send to Europe for some of the Professors, they fixed the begg of the ensuing year as the date for opening the instn. they now send an Agent to England with this object and with instructions to propose to you the Professorship of Mod. languages, for which they had kept yourself in view from the time of the first application. the intermediate time has been necessarily employed in erecting our buildings. these being now compleated, at least as far as is yet necessary, the legislature has given the first authority to put it into opern. this letter will be handed you by mr Fr. W. Gilmer who goes with full authority to engage the necessary professors, and who will enter into communicn with yourself on the subject. I hope his proposns may be such as may be acceptable to yourself, and that the lapse of time since your last letter has produced no circumstance which might induce a change of disposition on your part in your early communicn you observed that you could undertake to teach all the modern languages which our institn called for except the A. Saxon, which you thought your intimacy with the Northern languages would enable you soon to acquire. as the books in that dialect of the English language can only be procured in England, I have given to mr Gilmer a full catalogue of those we require, and which he will purchase and bring with him, and he will enter into some explanations with you on that subject. the commencement of instruction in that line will not be so immediately urgent as not to allow you time to enter on it’s acquisition after your arrival here. to him I refer you for consultation on all topics. you will find in him every qualificn and quality which may justify your entire confidence, esteem & respect. assuring you that I entertain the same sentiments towards you myself I tender you my frdly salutns.Th: J.